Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The lined out entries of the IDS are duplicates. Note that abstracts (even of foreign patent documents) are to be listed as “nonpatent literature” (MPEP 707.05(e) III.).

Claims 1,5-8 and 15-20 are rejected under 35 U.S.C. 103 as obvious over Smith 2001/0056150.
	Smith claims (#9) a blend of 1-99% thermoplastic and 99-1% of emulsion polymerized particles. The additive particles may be added to polymers of methylmethacrylate (paragraph 47)  (ie applicant’s “a”). Preferably, the particle is a MMA/butylacrylate/opt butylmethacrylate copolymer (paragraph 52) of 0.2-15 million MW (paragraph 53) which suggests applicant’s “b”.
	Although no example meets the claimed composition, the reference suggests applicant’s limitations sufficiently to render the claims obvious.

	In regards to applicant’s dependent claims:
	The MMA/butylacrylate/opt butylmethacrylate copolymer ratio is 55-97/3-20/0-25  (paragraph 52).
	The particles are emulsion polymerized (paragraph 14).

	The compositions may be formed into sheets (paragraph 50).
	The compositions may be foamed (paragraph 45).

Claim 14 is rejected under 35 U.S.C. 103 as obvious over Smith 2001/0056150  optionally in view of the Mekhilev artcle in the Journal of Vinyl and Additive Technology
As explained above, Smith, suggests adding high MW acrylic polymers to acrylic polymers. The polydispersity of the high MW acrylic is not reported.
	However, the claimed “3-30” is wide enough to encompass most practical values (given Mw/Mn is always >1). Mekhilev (table 1) can be further cited to show common polydisperities for high MW acrylic polymers. 
	It would have been obvious for the high Mw acrylic polymers of the primary references to exhibit a conventional polydispersity.


Claims 1,6-8 and 15-20 are rejected under 35 U.S.C. 103 as obvious over JP2012153822.
	The reference exemplifies  (#8) a blend of 30 parts Nature works 3001D, 70 parts Acrypet VH-001, 3 parts PA60 and 1.5 parts EN160. Acrypet VH-001 (line 735 of translation) is an acrylic resin (ie applicant’s “a”). Nature Works 3001D is polylactic acid. EN160 is a carbodiimide. PA60 (line 743 of translation) is an acrylic resin of 8 million Mw.

	It would have been obvious to produce a similar composition as in example 8, increasing the Mw of the high MW acrylic anywhere between 10 and 15 million  per the reference’s teachings.

	In regards to applicant’s dependent claims:
	Inherently, PA60 is a methylmethacrylate/butylacrylate copolymer (see paragraph 84 of Suzuki 2016/0215138).
	Claim 7’s “emulsion” polymerized limitation is a product by process limitation. There is nothing of record to show how the PA60 was made. However, even if not emulsion polymerized, there is no reason to believe the PA60 is recognizably different from an emulsion polymerized version of the same monomers. See MPEP 2113.
	The lower MW acrylic polymer is primarily made from methyl methacrylate (paragraph 22).
	Various additives can be included (paragraph 40).
	The composition can be extruded into sheets (paragraph 46).
	The composition may be foamed (line 764 of translation).


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 

Claims 1,5,6,14 and 20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of copending Application No. 16-086018 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application also claims a blend of a thermoplastic such as ASA (applicant’s “a”) with a high MW acrylic processing aid. The copending application’s >6 million renders obvious the instant application’s >10 million.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Applicant's arguments filed 2/3/21 have been fully considered but they are not persuasive. 
Applicant argues claim 1 now requires residue of persulfate, but no such amendment was made.
Applicant argues that the claims now require a styrenic matrix, but claim 1 instead clearly requires an acrylic matrix. As pointed out in the rejection, Smith is not limited to a PVC matrix and explicitly suggests the high MW additive be admixed with methyl methacrylate matrices (paragraph 47).

	This is not convincing. Mekhiev’s table 1 shows CP3 of 3.4 million Mw has a polydispersity below that of CP2’s 2.5 million Mw. One would not assume Smith’s high Mw additive would have a polydispersity of >50.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BUTTNER whose telephone number is (571)272-1084. The examiner can normally be reached on weekdays from 9 to 3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck, can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool